Citation Nr: 0902578	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-03 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than October 8, 
2004, for the grant of service connection for residuals of 
prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDING OF FACT

The veteran's original claim for service connection for 
prostate cancer was received by VA on October 8, 2004.  


CONCLUSION OF LAW

The criteria for an effective date prior to October 8, 2004, 
for the grant of service connection for residuals of prostate 
cancer have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the VCAA.  See 38 U.S.C. 
§§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.  The Board 
observes that there is no additional evidence or information 
that could possibly substantiate the veteran's claim for an 
effective date prior to October 8, 2004, for the grant of 
service connection for residuals of prostate cancer.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, in a case where the law is dispositive of the 
claim, the claim should be denied for lack of legal merit 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
That court has also held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).

The effective date for a grant of direct service connection 
will be the day following separation from active service, or 
the date entitlement arose if a claim is received within one 
year after separation from service.  Otherwise, the effective 
date is the date of receipt of claim or date entitlement 
arose, whichever is later.  38 U.S.C. 5110(a); 38 C.F.R. § 
3.400.  Unless specifically provided, the effective date will 
be assigned on the basis of the facts as found. 38 C.F.R. § 
3.400(a).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a) (2008).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2008).  "Date of receipt" generally means the 
date on which a claim, information or evidence was received 
by VA. 38 C.F.R. § 3.1(r).

On October 8, 2004, the RO received a VA Form 21-526, 
Veteran's Application for Compensation and/or Pension, which 
included the disability of prostate cancer.  Prior to October 
8, 2004, correspondence received from the veteran included a 
memorandum appointing Disabled American Veterans as the 
veteran's accredited representative as well as issues 
unrelated to the veteran's claim for service connection for 
prostate cancer.

After a thorough review of the claims folder, the Board finds 
that the veteran's VA Form 21-526 that served as the basis 
for the award of service connection for residuals of prostate 
cancer was received on October 8, 2004.  Considered as an 
original claim, it was received more than one year after the 
veteran's date of separation from service.  There is no 
communication of record from the veteran or any 
representative or other party to VA that would constitute a 
claim for service connection for prostate cancer prior to 
October 8, 2004.  38 C.F.R. § 3.155.  Accordingly, the 
applicable regulation for a claim for service connection 
received more than one year after the date of separation from 
service dictates that the effective date is the date of 
receipt of the claim, or the date entitlement arose, 
whichever is the later.  Therefore, the appropriate effective 
date is the date of receipt of the claim, October 8, 2004.  
38 C.F.R. § 3.400.

As the preponderance of the evidence is against the claim, 
the Board finds that an effective date earlier than October 
8, 2004, for the award of service connection for residuals of 
prostate cancer is not warranted.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than October 8, 
2004, for the grant of service connection for residuals of 
prostate cancer is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


